Citation Nr: 0808051	
Decision Date: 03/10/08    Archive Date: 03/17/08	

DOCKET NO.  06-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:  Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is now ready for appellate 
review.

The veteran initially claimed service connection for both 
PTSD and a skin disorder.  Both claims were denied in the 
rating decision now on appeal from July 2005.  However, in 
his February 2006 substantive appeal, the veteran 
specifically stated that he wished to withdraw his appeal 
with respect to his claim for service connection for a skin 
disorder.  The remainder of arguments submitted by the 
veteran in his substantive appeal spoke exclusively to the 
issue of service connection for PTSD.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no objective evidence showing that the veteran 
served in combat during his two months and three days of 
service in the Republic of Vietnam, and despite being advised 
of the evidence necessary to substantiate his claim, he 
failed to respond to specific requests for stressor 
statements, a PTSD questionnaire, or to provide any other 
information so that VA might attempt to corroborate such 
stressors.  




CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in July 2005, 
prior to the issuance of the rating decision now on appeal.  
This notification informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Moreover, this notice specifically informed the veteran that 
he needed to provide specific details of the combat-related 
incident(s) that resulted in claimed PTSD, including the 
completion of a standard PTSD questionnaire.  He was also 
asked to submit any medical records substantiating his claim 
from service separation forward.  The veteran did not 
respond.  The service medical and service personnel records 
were collected, as were records of the veteran's outpatient 
treatment with VA.  All known available evidence was 
collected for review.  In the absence of any specifically 
reported stressors by the veteran, VA was unable to attempt 
corroboration.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished form 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor(s); and 
credible supporting evidence that the claimed inservice 
stressor(s) occurred.  If the evidence objectively 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of a claimed in-service stressor.  
In the absence of any objective evidence that a veteran 
served in combat with the enemy, reported stressors must be 
objectively identified.  38 C.F.R. § 3.304(f).

Analysis:  The veteran filed his claim for service connection 
for PTSD in February 2005, over 39 years after he was 
separated from service.  His DD Form 214 indicates that he 
served as a supply specialist during service, but the service 
personnel records on file do indicate that prior to a change 
in military occupational specialty in December 1964, he had 
served as an armorer, and other records indicate that he 
served as an armorer from October 1964 through July 1965.  
The DD Form 214 also indicates that the veteran served for 
two months and three days in the Republic of Vietnam, during 
his final two months of active service from July to September 
1965.  

The service personnel records do not reflect that the veteran 
received any awards for combat service of any kind.  Although 
he is documented as having served in Vietnam for two months 
and three days, there is no indication that he was awarded 
the Vietnam Service Medal.  

The service medical records contain no complaints, findings, 
treatment or diagnosis for psychiatric or psychological 
disability of any type.  These records also do not reflect 
that the veteran was wounded or injured in combat operations.  
At the time of the physical examination for separation from 
service in September 1965, the veteran specifically reported 
that he did not have trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  Following service separation, there is a 
complete absence of any objective medial or other evidence of 
chronicity of any symptoms which might reasonably be 
associated with PTSD in accordance with the American 
Psychiatric Association's, Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), for nearly 40 years.  

There is on file a single outpatient treatment record from 
February 2005 indicating the 60-year old veteran had no 
previous history of psychiatric treatment, but had scored 
positive on a PTSD screen.  The examiner wrote what the 
veteran reported to him of being involved in much combat in 
Vietnam.  More specifically he reported, "...that during one 
such stretch [the veteran] was in the field for 90 days 
straight on patrol."  Having taken a brief history from the 
veteran, the VA examiner wrote, "So, obviously the 
stressor(s) is/are there."  The veteran reported a series of 
symptoms consistent with a PTSD diagnosis, and noted that he 
had been gainfully employed for the past 20 years.  Mental 
status was reported to be pleasant, calm, cooperative, well 
groomed, organized, thought form linear, mild to moderately 
dysphoric, affect constrained, no psychosis, insight good, 
and judgment intact.  The diagnosis was PTSD, combat-related, 
chronic.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for PTSD.  In 
accordance with the governing regulation at 38 C.F.R. 
§ 3.304(f), in the absence of objective evidence that the 
veteran served in combat with the enemy or received awards 
consistent with combat service, any stressors reported as a 
basis for a valid diagnosis of PTSD must be independently 
corroborated.  The veteran was requested to provide stressor 
statements and a PTSD questionnaire to begin the effort to 
corroborate reported stressors when he was first provided 
VCAA notice in July 2005, and he failed or refused to 
respond.  The veteran was provided the governing laws and 
regulations at the time of his January 2006 Statement of the 
Case, but at no time during the pendency of the appeal has he 
made any effort to provide sufficient stressor information 
for VA to attempt to assist by providing objective 
evidentiary corroboration.

Although the veteran has received a diagnosis for PTSD in a 
VA psychiatric consultation performed in February 2005, the 
basis for the examiner's PTSD diagnosis is clearly based 
solely on the veteran's own reported history.  The Board 
finds it noteworthy that the examiner found this history to 
be apparently credible, yet the veteran clearly reported that 
"...during one stretch he was in the field for 90 straight days 
on patrol," although it is clear from the veteran's DD Form 
214 that his entire period of service in Vietnam only lasted 
for some 63 days (two months, three days).  A diagnosis based 
solely upon the veteran's own reported and uncorroborated 
history lacks the minimum foundation necessary to be given 
any evidentiary weight.  Moreover, the veteran's report of a 
single stretch of service of 90 days in the field, is 
completely at odds with the objective evidence of his service 
overseas, and renders his report of symptoms and combat 
experience suspect with respect to credibility.  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


